UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1304


TWANDA SMITH,

                    Plaintiff - Appellant,

             v.

RENAL TREATMENT CENTERS – MID-ATLANTIC, INC., d/b/a Davita,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03656-RDB)


Submitted: August 17, 2018                                        Decided: August 31, 2018


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, Ashley A. Bosché, COCKEY, BRENNAN & MALONEY, PC,
Salisbury, Maryland, for Appellant. Suzzanne W. Decker, Elisabeth K. Hall, MILES &
STOCKBRIDGE PC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Twanda Smith appeals the district court’s order granting summary judgment in

favor of Renal Treatment Centers-Mid-Atlantic, Inc., d/b/a DaVita (DaVita), on her race

discrimination claims brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017) (Title VII); 42 U.S.C. § 1981

(2012); and the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t

§§ 20-606 to 20-609 (West 2014) (MFEPA); and her retaliation claims brought pursuant

to Title VII and the MFEPA. We have reviewed the record and discern no error in the

district court’s determinations that Smith failed to establish a prima facie case of race

discrimination, and failed to establish that DaVita’s legitimate, nondiscriminatory reasons

for her termination were pretext for discrimination or retaliation. We thus affirm the

district court’s order. See Smith v. Renal Treatment Centers-Mid-Atl., Inc., No. 1:16-cv-

03656-RDB (D. Md. Feb. 20, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2